MIDDLETON, PJ.
It has been repeatedly held that the validity of a gift of property as to existing creditors is not dependent' on the intent to defraud them. Where prejudice results to the interests of existing creditors by reason of a voluntary transfer of the debtor’s property, on which they are entitled to rely for the payment of their claims, such facts constitute sufficient grounds to render o the transfer invalid. In other words, it is" the settled law that a debtor has no ability to make a gift of his property beyond his solvency. This was the pronouncement of Blackstone when he said, “We must be honest before we are generous.”
In the instant case the facts are clearly established that A. B. Diener conveyed the property described in the petition to his *58wife for no substantial consideration other than that which would naturally exist between a husband and wife, and that such conveyance was in prejudice of the rights of the plaintiff herein, which was an existing creditor of Diener at the time such conveyance was made. We see no reason to differ from the decree made in this case in the Common Pleas Court and the same judgment and decree may be entered here.
Mauck and Blosser, JJ., concur.